DETAILED ACTION

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Conroy et al. (PGPub US 20110305919).
Conroy et al. disclose deposition of a layer of metallic material with embedded luminescent particles (abstract), where the particles may comprise phosphors (paragraph 0024).  Applicants’ requirements with regards to the plating method are product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113).
	Conroy disclose the formation of a metal layer by an electrodeposition process including the use of an anode, and cathode, a metal salt, and inorganic particles (paragraphs 0022 and 0024).  Conroy et al. differs from the presently claimed process in that Conroy disclose the use of a plating bath (paragraph 0022).  However whether the process utilizes a bath or is bathless the resulting product is a metal-composite plating.  Applicants’ specification at paragraph 0005 states that there are known limitations on the size of the particles that can be plated using traditional bath electroplating, where traditional bath electroplating does not effectively plate particles having a size more than a few microns.  However in present case there are no limitations in the coating process which would exclude the coating of Conroy et al. (i.e. particle sizes which could not be effectively plated by the process of Conroy et al.), the process of Conroy et al. results in the effective electrodeposition of a metal-composite plating where particles are embedded in a metal coating, the coating thereby meeting the requirements imposed by the presently claimed process.
Regarding applicants’ claim 7, Conroy et al. disclose that embedded particles may include silicon carbide, diamond, graphite and Teflon (paragraph 0004).  While one of ordinary skill in the art considering the disclosure of Conroy et al. is believed to at once be able to envisage embodiments including these inorganic particles, it would further be within the ordinary level of skill in the art before the effective filing date of the invention to select form those particles disclosed by Conroy et al. including those satisfying the presently claimed requirements.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a metal-composite electroplated coating prepared by the process comprising the steps of, 5applying a composite mixture to a cathode, wherein the cathode is a conductive material, and wherein the composite mixture comprises a metal salt, an acid, and a composite material, applying a membrane to the composite mixture, wherein the membrane is hydrophilic, applying an anode to the membrane, wherein the anode is a material with 10oxidizing properties, and applying a current to the anode and the cathode, where the composite material has a diameter greater than 20 µm.  Further there is insufficient motivation such that one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the plating of Conroy et al. such that the particles have a diameter greater than 20µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/Adam Krupicka/Primary Examiner, Art Unit 1784